NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOSEPH H. BUNTS, JR.,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )   Case No. 2D17-703
                                         )
SHANDORA BUNTS,                          )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 16, 2018.

Appeal from the Circuit Court for
Hillsborough County; Tracy Sheehan,
Judge.

Carl R. Hayes, Tampa, for Appellant.

Joyce A.G. Evans, Tampa, for Appellee.



PER CURIAM.


             Affirmed.



VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.